DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Publication No. 2021/0296232) in view of Zhu et al. (U.S. Publication No. 2019/0096810), further in view of Wang et al. (U.S. Publication No. 2021/0384124).
Regarding claim 1, Zhang teaches a microelectronic device, comprising:
a stack structure (Fig. 4, stack not labeled, but see paragraph [0039]) comprising blocks (Fig. 3, blocks 302) separated from one another by dielectric slot structures (Fig. 3, slot 308) and each including a vertically alternating sequence of conductive structures (paragraph [0041]) and insulative structures arranged in tiers (paragraph [0041]), at least one of the blocks comprising:
two crest regions (see Fig. 4, left and right crest regions of 402);
a stadium structure (see Fig. 4, stadium structure 402) interposed between the two crest regions in a first horizontal direction (Fig. 4, X direction) and comprising opposing staircase structures (see Fig. 4) each having steps comprising edges of the tiers (see Fig. 4); and
two bridge regions (bridges 404 are between each staircase) neighboring opposing sides of the stadium structure in a second horizontal direction (Fig. 4, Y direction) orthogonal to the first horizontal direction (X and Y are orthogonal) and having upper surfaces (not labeled, but see Fig. 4) substantially coplanar with upper surfaces of the two crest regions (see Fig. 4).
Zhang does not teach a filled trench vertically overlying and within horizontal boundaries of the stadium structure of the at least one of the blocks, the filled trench comprising: a dielectric liner material on the opposing staircase structures of the stadium structure and on inner sidewalls of the two bridge regions; and dielectric structures on the dielectric liner material and having a different material composition than the dielectric liner material, the dielectric structures substantially confined within horizontal areas of the steps of the stadium structure.
However, Zhu teaches a similar memory device having
a filled trench (Zhu Fig. 1, trench formed by staircase) vertically overlying and within horizontal boundaries of the stadium structure (formed over stairs, see Zhu Fig. 1) of the at least one of the blocks, the filled trench comprising:
a dielectric liner material (Zhu Fig. 2, dielectric barrier liner 208) on the opposing staircase structures of the stadium structure (formed over all stairs, when combined with the stairs of Zhang, would cover opposing staircases); and
dielectric structures (Fig. 3, structures 310) on the dielectric liner material and having a different material composition than the dielectric liner material (Zhu paragraph [0066]), the dielectric structures substantially confined within horizontal areas of the steps of the stadium structure (see Fig. 3, layers 310 partially removed to remain only over horizontal portions and do not span from one “step” or the stairs to another).
It would have been obvious to a person of skill in the art at the time of the effective filing date that an etch stop layer (Zhu 310) and dielectric barrier layer (Zhu 208) could have been incorporated into the device of Zhang because this allows for control over the staircase formation, and protects the device from etching debris (see Zhu paragraph [0055]). 
Zhu does not specifically teach bridges, and therefore does not teach that the dielectric is on inner sidewalls of the two bridge regions.  However, Wang teaches another similar memory device in which the stadiums (see Fig. 1B, stadiums 114) are connected to a bridge (Fig. 1B, bridge 108), and an ILD is formed over the staircase region, including the bridge sidewalls (see Fig. 3B, ILD 350 formed on sidewalls of bridge 308).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the barrier portion of the ILD (Zhu 208) of Zhang in view of Zhu would have also been formed over the sidewalls of the bridge because this is an exposed portion of the staircase/stadium region, and therefore would have had the materials deposited thereon both inherently as a result of the deposition process, and for electrical characteristics of the memory device because if the liner was missing from the bridge region, it would create different electrical characteristics between the contacts and semiconductor in the bridge section compared to the stadium/staircase, resulting in unpredictable or unreliable quality.

Regarding claim 6, Zhang in view of Zhu and Wang teaches the microelectronic device of claim 1, wherein:
the dielectric liner material comprises a dielectric oxide material (see Zhu paragraph [0044]); and
the dielectric structures comprise a dielectric nitride material (see Zhu paragraph [0056]).
Regarding claim 8, Zhang in view of Zhu and Wang teaches the microelectronic device of claim 1, wherein the two bridge regions (Zhang Fig. 3, bridge 306) of the at least one of the blocks are horizontally interposed in the second horizontal direction (Zhang Y direction) between the dielectric liner material (see discussion above with respect to claim  1, dielectric liner would be on sidewalls) of the filled trench and two of the dielectric slot structures (Zhang Fig. 3, slot structures 308) neighboring opposing sides of the at least one of the blocks (see Zhang Fig. 3, “bottom” bridge 306, as viewed in Fig. 3, has dielectric liner on “bottom” side, and gate cut 308 on “upper” side”).

Regarding claim 10, Zhang in view of Zhu and Wang teaches the microelectronic device of claim 1, wherein the stadium structure further comprises a central region (Zhang Fig. 4, central region 414-1/410-2) horizontally interposed in the first horizontal direction (x direction) between vertically lowest steps (414-2 and 410-1) of the opposing staircase structures, a portion of the dielectric liner material of the filled trench substantially covering and extending across the central region of the stadium structure (see Zhu Fig. 2, liner 208 covers all of staircase, and see Zhang Fig. 4, central region is still part of staircase), and
one of the dielectric structures of the filled trench on the portion of the dielectric liner material and confined within a horizontal area of the central region (see Zhu Fig. 3 dielectric structures 310 cover all of staircase region; and Zhang Fig. 4, central region is still part of staircase).

Regarding claim 11, Zhang in view of Zhu and Wang teaches the microelectronic device of claim 1, further comprising conductive support structures (see Zhang Fig. 3, contacts/vias 312) vertically extending completely through the filled trench (not specifically shown in Zhang, but inherent that the contacts would extend through the via in order to have external connection and internal connection, see, for example, Zhu Fig. 9A, contacts 945) and portions of the at least one of the blocks (see Zhang Fig. 3, vias 312 are in all blocks 304)  within the horizontal boundaries of the stadium structure (see Zhang Fig. 3, stadium structure 301).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu and Wang, further in view of Hyun (U.S. Publication No. 2015/0270165)
Regarding claim 7, Zhang in view of Zhu and Wang teaches the microelectronic device of claim 1, but does not teach wherein vertically extending portions of the dielectric liner material on the inner sidewalls of the two bridge regions are substantially free of the dielectric structures thereon.
However, Hyun teaches a similar device in which the ESL (Fig. 2C, layer 215) is deposited so that the horizontal layers are thicker than the vertical layers, therefore allowing the vertical layers to be removed while maintaining only the horizontal layers (see paragraph [0042]-[0043]).  It would have been obvious to a person of skill in the art the time of the effective filing date that the ESL of Zhang in view of Zhu and Wang could have also had the vertical portions substantially removed and only the horizontal portions remain because this prevents an underlying diffusion barrier film (211) from electrically shorting the stair steps to one another (see Fig. 2E).


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu.
Regarding claim 11, Zhang teaches a memory device, comprising:
a stack structure (Zhang Fig. 4, and see paragraph [0039]) comprising tiers each comprising a conductive material (paragraphs [0041]) and an insulative material  (paragraph [0041]) vertically neighboring the conductive material, the stack structure divided into blocks (see Fig. Fig. 3, blocks 302) extending in parallel in a first direction (see Fig. 4, X direction) and separated from one another in a second direction (Y direction) by dielectric slot structures (Fig. 3, gate slots 308), each of the blocks comprising:
a stadium structure (Fig. 4, stadium 402) comprising opposing staircase structures (Fig. 4) individually having steps comprising horizontal ends of at least some the tiers of the stack structure (see Fig. 4);
first elevated regions (region 416-2 and 406-1) neighboring opposing ends of the stadium structure in the first direction (X direction); and
second elevated regions (see Fig. 4, second block 412 neighbors first block 402 in Y direction) neighboring opposing sides of the stadium structure in the second direction, uppermost surfaces of the second elevated regions substantially coplanar with uppermost surfaces of the first elevated regions (see Fig. 4, 412 repeats pattern on 402);
strings of memory cells (see Zhang Fig. 3, channels 314 in sections 303) vertically extending through a portion of each of the blocks neighboring the stadium structure in the first direction.
Zhang does not teach filled trenches within the blocks of the stack structure, each of the filled trenches vertically over and within a horizontal area of the stadium structure of one of the blocks of the stack structure and comprising: a dielectric liner material on surfaces of the stadium structure, the first elevated regions, and the second elevated regions; dielectric structures on the dielectric liner material and substantially confined within horizontal boundaries of the steps of the stadium structure; and a dielectric fill material over the dielectric structures and the dielectric liner material.
However, Zhu teaches a similar memory device having filled trenches (Zhu Fig. 1, trench formed by staircase) within the blocks of the stack structure (Zhu shows one block, see also Zhang Fig. 4), each of the filled trenches vertically over and within a horizontal area of the stadium structure (see Zhu Fig. 4, over the staircase region) of one of the blocks of the stack structure and comprising: a dielectric liner material (Zhu Fig. 2, dielectric liner 208) on surfaces of the stadium structure, the first elevated regions, and the second elevated regions (Zhu teaches the liner is on all surfaces inside the staircase region); dielectric structures (Zhu Fig. 3, etch stop layer 310) on the dielectric liner material and substantially confined within horizontal boundaries of the steps of the stadium structure (see Zhu Fig. 8A, primarily formed horizontally over horizontal steps); and a dielectric fill material (Zhu Fig. 4, ILD 420) over the dielectric structures and the dielectric liner material (Zhu Fig. 4).
It would have been obvious to a person of skill in the art at the time of the effective filing date that an etch stop layer (Zhu 310) and dielectric barrier layer (Zhu 208) could have been incorporated into the device of Zhang because this allows for control over the staircase formation, and protects the device from etching debris (see Zhu paragraph [0055]). 

Regarding claim 22, Zhang in view of Zhu teaches the memory device of claim 21, wherein:
the dielectric liner material comprises silicon oxide material (Zhu paragraph [0044]);
the dielectric structures comprises silicon nitride material (Zhu paragraph [0056]); and
the dielectric fill material comprises additional silicon oxide material (Zhu paragraph [0057]).

Regarding claim 23, Zhang in view of Zhu teaches the memory device of claim 21, further comprising, within each of the blocks of the stack structure, conductive contact structures (Zhang Fig. 3, contacts 312) on at least some of the steps of the opposing staircase structures of the stadium structure (see Zhang Fig. 3-4; and Zhu Fig. 9A)).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu, further in view of Oh et al. (U.S. Publication No. 2020/0161326)
Regarding claim 24, Zhang in view of Zhu teaches the memory device of claim 23, but does not teach further comprising:
digit lines overlying the stack structure and electrically coupled to the strings of memory cells;
a source structure underlying the stack structure and electrically coupled to the strings of memory cells;
conductive routing structures coupled to the conductive contact structures; and
control logic circuitry underlying the stack structure and coupled to the source structure, the digit lines, and the conductive routing structures.
However, Oh teaches a similar device in which digit lines (Oh Fig. 2, bit lines BL) overlying the stack structure (Oh Fig. 2 and 6, stack structure 40/41/41) and electrically coupled to the strings of memory cells (see Oh Fig. 2);
a source structure (see Oh Fig. 2, SSL) underlying the stack structure (see Oh Fig. 2) and electrically coupled to the strings of memory cells (see Oh. Fig. 1 and 2);
conductive routing structures (see Oh Fig. 2) coupled to the conductive contact structures; and
control logic circuitry (Oh Fig. 2-3; logic structure 20) underlying the stack structure (Oh Fig. 3, stack 40) and coupled to the source structure (source between 30 and 40), the digit lines, and the conductive routing structures (see Oh Fig. 1-3).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the device of Zhang in view of Zhu could have had the logical structure of Oh because this allows all necessary circuitry to be vertically stacked, reducing the footprint of the device.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu, further in view of Cao et al. (U.S. Publication No. 2022/0284968)
Regarding claim 25, Zhang teaches an electronic system, comprising:
a memory device (Zhang Title) operably coupled to the processor device and comprising at least one microelectronic device structure comprising:
a stack structure (Fig. 4, stack not labeled, but see paragraph [0039]) having a vertically alternating sequence of conductive material and insulative material arranged in tiers (paragraph [0041]), the stack structure comprising at least two blocks (Fig. 3, block 302) separated from one another by at least one dielectric structure (Fig. 3, slot 308), each of the at least two blocks comprising:
two elevated regions (edges in Fig. 4, see Fig. 3, sections 303);
a stadium structure (Fig. 4, structure 402) interposed between the two elevated regions in a first horizontal direction (X direction) and comprising staircase structures opposing one another in the first horizontal direction (see Fig. 4), the staircase structures each having steps comprising edges of the tiers of the stack structure (see Fig. 4); and
two additional elevated regions (bridge areas 404) neighboring opposing sides of the stadium structure in a second horizontal direction (Y direction) perpendicular to the first horizontal direction (see Fig. 4); and
conductive contact structures (Fig. 3, vias 312) vertically extending completely through the filled trenches (inherent for via to function).
Zhang does not specifically teach an input device;
an output device;
a processor device operably coupled to the input device and the output device; and
filled trenches over and within horizontal boundaries of the at least two blocks of the stack structure, each of filled trenches comprising:
a dielectric liner material on surfaces of the stadium structure, the two elevated regions, and the two additional elevated regions of one of the at least two blocks of the stack structure;
dielectric structures on horizontally extending surfaces of the dielectric liner material and omitted from vertically extended surfaces of the dielectric liner material; and
a dielectric fill material over the dielectric structures and the dielectric liner material.
Cao teaches a similar memory device can be used with a PC (paragraph [0015]), which would have inputs, outputs and a processor.  It would have been obvious to a person of skill in the art at the time of the effective fling date that memory device of Zhang could have been used in a PC because it is an extremely common use of memory.
Zhu teaches a similar device having filled trenches over and within horizontal boundaries of the at least two blocks of the stack structure (Zhu Fig. 1, trench formed by staircase), each of filled trenches comprising: a dielectric liner material (Zhu Fig. 2, liner 208) on surfaces of the stadium structure, the two elevated regions, and the two additional elevated regions of one of the at least two blocks of the stack structure (see Zhu Fig. 2, formed over entire top of stack); dielectric structures (Zhu Fig. 3, structure 310) on horizontally; and a dielectric fill material (Zhu Fig. 4, ILD 420) over the dielectric structures and the dielectric liner material.
Zhang in view of Cao and Zhu does not teach the dielectric structures are extending surfaces of the dielectric liner material and omitted from vertically extended surfaces of the dielectric liner material.  However, Hyun teaches a similar device in which the ESL (Fig. 2C, layer 215) is deposited so that the horizontal layers are thicker than the vertical layers, therefore allowing the vertical layers to be removed while maintaining only the horizontal layers (see paragraph [0042]-[0043]).  It would have been obvious to a person of skill in the art the time of the effective filing date that the ESL of Zhang in view of Zhu and Wang could have also had the vertical portions substantially removed and only the horizontal portions remain because this prevents an underlying diffusion barrier film (211) from electrically shorting the stair steps to one another (see Fig. 2E).

Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-5, the prior art, alone or in combination, fails to teach or suggest the dielectric fill material horizontally interposed between portions of the dielectric liner material and the dielectric structures in the second horizontal direction.
Regarding claim 9, the prior art, alone or in combination, fails to teach or suggest wherein portions of the dielectric liner material are interposed between pairs of the dielectric structures horizontally neighboring one another in the first horizontal direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896